Citation Nr: 1219109	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-19 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right ankle fracture, including osteoarthritis.

2.  Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  A right ankle fracture did not have its clinical onset in service and is not otherwise related to active duty and arthritis was not exhibited within the first post service year.  

2.  A right leg disorder did not have its clinical onset in service and is not otherwise related to active duty and arthritis was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

3.  A right ankle fracture was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  A right leg disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the October 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The Board notes the RO did not afford the Veteran an examination as part of the assistance provided to him; and the Board acknowledges the representative's assertion in the appellate brief that the case should be remanded for an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are current diagnoses of right lower extremity disability, there is no true indication that pertinent disability is associated with service.  There is no evidence of right lower extremity disability in service or for many years later.  The Veteran has described the onset of right lower extremity problems in service, but the Board does not find his assertions reliable.  In view of the absence of findings of right lower extremity pathology in service and the first suggestion of pertinent disability after active duty, relating these right lower extremity disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may decide the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Analysis

In an October 2007 statement (VA Form 21-4138), the Veteran asserted he fractured his right leg in active service and had developed arthritis as a result.  In a later Form 21-4138, and in his formal claim (VA Form 21-526), the Veteran asserted it was his right ankle that was fractured during his active service.

November 2006 VA x-rays revealed old fractures of the right distal tibia and fibula with cyst formation and bone overgrowth; and, degenerative changes were present in the lateral articular surface of the talus.  January 2007 VA x-rays showed post-traumatic degenerative changes.

A January 1968 induction physical examination revealed a normal musculoskeletal system.  The Veteran noted a history of a broken right leg in 1962, but no current right lower extremity disability was found.  There were no complaints or findings of right lower extremity problems in the service treatment records.  Service treatment records dated in November 1969 note the Veteran fractured his left middle toe by dropping a hydraulic item on it.  The December 1969 Report Of Medical History for his examination at separation reflects he did not indicate any joint or bone complaints; he denied any history of broken bones.  Medical examination at that time reflects the Veteran's lower extremities were assessed as normal, and the Veteran was deemed physically fit for separation with a Profile 1A in all categories.

There is no evidence the Veteran manifested arthritis in his lower extremities within one year of his separation from active service.  An October 2003 VA outpatient entry notes the Veteran used crutches due to an accidental fall of seven feet from a ladder onto pavement about three weeks earlier.  Clinical records reflect that the Veteran underwent right ankle surgery as a result of the fall.  A June 2005 VA outpatient entry notes the Veteran underwent an open reduction internal fixation of the right ankle and a subsequent surgery seven or eight months later to remove the hardware.

The Veteran submitted photographs reportedly of him in service with a cast on his right lower extremity.  The Board is unable to determine if the photograph is of the Veteran or if it was taken during a period of active service.  No right lower extremity disability was noted in service or at separation from active duty.  The Veteran denied any joint problems or history of broken bones prior to active duty and at discharge from service with the exception of a right lower extremity fracture in 1962 (approximately 7 years prior to active duty).  The service treatment records clearly document an injury to the left middle toe.  That was not an injury to the ankle, and was on the opposite side asserted by the Veteran.  The left middle toe is the only lower extremity problem documented in the Veteran's service treatment records.  A claimant's assertion of an in-service event may not be rejected solely because there is no contemporaneous medical documentation; but it is a valid factor the Board may consider when making a credibility determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Taking into consideration the Veteran's denial of pertinent problems in the Report of Medial History at service discharge and the history of recent trauma to the right lower extremity in current clinical records (with no corresponding history of disability from service), the Board finds that his claim of trauma and the onset of right lower extremity disability in service is not reliable.  A clear preponderance of the evidence is against the claim.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals of right ankle fracture, including osteoarthritis, is denied.

Entitlement to service connection for right leg disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


